*481In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for uninsured motorist benefits, the appeal is from an order of the Supreme Court, Queens County (Thomas, J.), dated April 15, 2002, which granted the petition and permanently stayed arbitration.
Ordered that the order is affirmed, with costs.
The appellants’ failure to file a sworn statement with the petitioner Empire Insurance Company after the hit-and-run accident, in accordance with a condition precedent to coverage under the uninsured motorist endorsement of the insurance policy, vitiated coverage (see Matter of Legion Ins. Co. v Estevez, 281 AD2d 420 [2001]; Matter of Aetna Life & Cas. v Ocasio, 232 AD2d 409 [1996]). Accordingly, the Supreme Court properly granted the petition and permanently stayed the arbitration.
In light of our determination, we need not address the appellants’ remaining contention. Altman, J.P., S. Miller, Luciano and Rivera, JJ., concur.